Citation Nr: 1747435	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-32 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ear disability, to include left ear hearing loss.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran claimed entitlement to service connection for left ear hearing loss.  Because he has also mentioned left ear pain, the Board has expanded the issue to include all extant left ear disabilities and has not limited the claim to left ear hearing loss.  Indeed, VA is required to interpret a veteran's claims broadly, to encompass all symptoms or treatment of a disorder reasonably identified by the veteran or the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5
(2009), Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In January 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  The transcripts are included in the electronic claims file. 

In February 2014, the claims were remanded for additional adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts his right and left shoulder disorders were incurred during active service.  In a letter dated in May 2012, the Veteran asserted the first time he complained of shoulder problems was at a VA hospital in 2007.  VA treatment records in the file are only dated from December 2007.  The Board notes that the June 2014 VA examiner also referred to VA treatment records dated as early as October 2006.  Therefore, the Board finds a remand is necessary to obtain any outstanding VA treatment records.  

The February 2014 Board remanded requested a VA ENT examination to determine the nature and etiology of the Veteran's claimed left ear disorder.  The June 2014 VA examiner determined the Veteran had no current ear disorder.  However, the examiner also referred to an April 2011 VA treatment note which indicated the Veteran's ear pain was likely the result of neuralgia.  The June 2014 VA examiner stated that "a VA audiological exam can only discuss hearing/loss tinnitus" and noted that VA could request additional medical information, including additional examinations.  In addition, the April 2011 VA treatment provider suggested an evaluation by neurology, but no such evaluation appears in the record.  As such, the Board finds a VA neurological examination is necessary to determine the nature and etiology of any claimed left ear disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated prior to December 2007 and subsequent to March 2015.   Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  After completing #1 and associating any records with the claims file, schedule the Veteran for a VA neurology examination to determine the nature and etiology of his claimed left ear disability.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) Does the Veteran have current left ear disability?  If so, please describe its nature and provide a diagnosis.

(b) For any currently diagnosed left ear disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Take into account the Veteran's report of ear symptoms since service.  The examiner should discuss the April 2011 VA treatment note which indicated the Veteran's ear pain was likely the result of neuralgia. The examiner is to provide a comprehensive rationale for any opinion offered, to include consideration of lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




